IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40783
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE LUIS HERRERA-RAMIREZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-01-CR-233-ALL
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Luis Herrera-Ramirez appeals the 96-month sentence

imposed following his plea of guilty to a charge of being found

in the United States after deportation, a violation of 8 U.S.C.

§ 1326.   He contends that his indictment violated the Fifth and

Sixth Amendments because it did not allege general intent.

     As Herrera acknowledges, his argument is foreclosed by this

court’s precedent in United States v. Guzman-Ocampo, 236 F.3d
233, 239-300 n.13 (5th Cir. 2000), cert. denied, 121 S. Ct. 2600

(2001), and United States v. Berrios-Centeno, 250 F.3d 294, 299-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40783
                               -2-

300 & n.4 (5th Cir.), cert. denied, 122 S. Ct. 288 (2001),

wherein we examined language substantially similar to the

language in Herrera’s indictment and held that such language

sufficiently alleged a general intent to reenter.   Herrera wishes

to preserve the issue for review by the Supreme Court.   Because

Herrera’s argument is foreclosed, the district court’s judgment

is

     AFFIRMED.